Citation Nr: 0900715	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excessive of 30 
percent for service-connected chronic dermatitis.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California and Houston, Texas.  Jurisdiction is 
currently with the RO in Houston, Texas.  

The Board notes that the veteran filed a claim to reopen a 
prior claim for entitlement to service connection for left 
ear hearing loss in December 2005.  In a January 2008 rating 
decision, the RO determined that new and material evidence 
had been presented, granted entitlement to service connection 
for left ear hearing loss, and assigned a non-compensable 
rating for bilateral hearing loss.  

In light of the fact that the veteran had filed (and 
appealed) the issue of entitlement to a compensable 
evaluation for hearing loss, the issue of whether a 
compensable rating for bilateral hearing loss is warranted is 
currently before the Board.  


FINDINGS OF FACT

1.  Medical evidence of record shows constant or near 
constant use of corticosteroids since March 2005.  

2.  The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 20 decibels with speech 
discrimination of 100 percent; and right ear hearing loss is 
manifested by an average pure tone threshold of 21 decibels 
with speech discrimination of 94 percent.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent disability 
rating for chronic dermatitis from March 2005 to the present 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Code 7806 
(2008).  

2.  The criteria for entitlement to disability rating in 
excess of 30 percent from January 2002 to March 2005 for 
chronic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 
Diagnostic Code 7806 (2008).  

3.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Chronic Dermatitis

Service connection for chronic dermatitis was granted in a 
March 2001 rating decision and assigned a 10 percent 
disability rating.  In January 2002, the veteran filed a 
claim for an increased rating, which was denied in an August 
2002 rating decision.  In a January 2008 rating decision, the 
veteran's disability rating for service connected chronic 
dermatitis was increased to 30 percent, effective January 
2001.  

The veteran was originally rated under Diagnostic Code 7806, 
which rates eczema.  Under Diagnostic Code 7806, a 30 percent 
disability evaluation will be assigned where there is eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118 (2001).  A 50 
percent disability evaluation will be assigned where there is 
eczema with ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or when it is 
exceptionally repugnant.  Id.  

In August 2002, a new Diagnostic Code for rating skin 
disabilities became effective and the RO began rating the 
veteran under the new Diagnostic Code 7806, which rates 
dermatitis or eczema.  Ratings under this diagnostic code 
depend, in part, on the percentage of skin affected by the 
dermatitis.  A rating of 10 percent is warranted where at 
least 5 percent, but less than 20 percent of the entire body 
or where at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
twelve month period.  Id.  A rating of 60 percent is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve month period.  Id.

Prior to August 30, 2002, superficial scars of other than the 
head, face, or neck were rated as 10 percent disabling if 
poorly nourished with repeated ulceration, or if tender and 
painful on objective demonstration; or were rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

As explained below, although the veteran has complained of 
scarring, as in a January 2005 statement, the objective 
medical evidence of record shows that the veteran's skin 
disabilities on appeal have not resulted in poorly nourished 
scars or in repeated ulceration.  The skin disabilities have 
never been objectively demonstrated as tender or painful nor 
is there evidence that shows that the skin disabilities limit 
the function of the parts affected.  Thus, the diagnostic 
codes for rating scars, as effective prior to August 30, 
2002, are not for application.

Effective August 30, 2002, as to scars other than of the 
head, face, or neck, only those that are deep or cause 
limited motion, cause limitation of function of the part 
affected, or involve an area exceeding 144 square inches 
warranted an evaluation higher than 10 percent.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).  As explained below, the veteran has no deep scars, 
there is no evidence that his skin disability on appeal 
causes limitation of motion or limitation of function of the 
parts affected, or that the disability involves an area of 
144 square inches or greater.  Thus, diagnostic codes for 
rating scars, as effective since August 30, 2002, are not for 
application.

Based on the above, the only question is whether either skin 
disability warrants higher ratings under the criteria found 
in Diagnostic Code 7806.

The veteran was afforded a VA examination in March 2002.  He 
was observed to have facial erythema and a rash over the 
lower two thirds of his sternum of approximate 6 cm by 7 cm.  
He was diagnosed with chronic dermatitis or eczema that was 
mildly or minimally disabling.  The veteran was not currently 
using any medication, but reported that when his disease was 
more widespread, he used hydrocortisone.  

A VA treatment note from June 2003 lists the veteran's 
current medications a hydrocortisone 1% cream  and 
ketoconazole 2% cream to be applied sparingly to the affected 
are twice daily for two weeks, then applied sparingly three 
times a week as needed.  

In August 2004, the veteran was observed to have a scaly 
maculopapular rash with erythematous base with silvery scaly 
appearance on the chest, behind the ears, on the elbows, and 
on the popliteal area.  There was no drainage or tenderness.  
He was prescribed a selenium sulfide shampoo, sulphacetamide 
sulfur lotion, and moisturizing lotion.  

In July 2005, the veteran was afforded another VA 
examination.  He complained of chronic itchy and burning 
patches on his chest, extensor surfaces of the arms, and the 
popliteal fossa of the legs which intermittently flare.  He 
also described a red greasy scaling of his face at 
approximately the same time which is asymptomatic.  He denied 
any associated systemic symptoms.  He reported using 
hydrocortisone 1% cream on his face once to twice daily and 
ketoconazole cream once daily since March 2005.  On his body, 
he used topical steroid treatment with triamcinalone 1% 
ointment twice daily and clobetasol .05% ointment once or 
twice daily since March 2005.  He also used additional 
medications for itching as needed.  

On examination, the veteran had mild red greasy scaling on 
the face at the nasolabial folds, near the brows, and on the 
chest.  He also had dry red scaly patches on the upper 
extremities, popliteal fossa, and chest.  There was no 
scarring or alopecia noted.  The veteran was diagnosed with 
mild seborrheic dermatitis and moderate atopic dermatitis.  

The veteran was afforded yet another VA exam in April 2006.  
The examiner noted that there had been no change in the 
veteran's condition since his last examination and reported 
that the veteran continued to use the same medications daily, 
including topical steroid cream, that he had been using since 
March 2005.  The examiner also noted the absence of scars.  A 
November 2007 addendum notes that there have been no changes 
since the last examination and that the veteran had 
experienced some minimal improvement.  

The examiner also noted that the veteran's skin condition 
covered approximately 30% of his total body surface.  

In December 2007, the veteran reported that his condition had 
spread to his feet.  In July 2008, he submitted a treatment 
record from his podiatrist Dr. "L.M." showing treatment for 
atopic dermatitis on the soles of both feet.  

As discussed above, to warrant a higher 60 percent rating 
under the new Diagnostic Code 7806, the evidence must show 
that more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve month 
period.  

According to the November 2007 VA examination addendum, the 
veteran's skin condition covers approximately 30 percent of 
his body.  Prior to March 2005, there is no evidence that the 
veteran used corticosteroids or other immunosuppressive drugs 
on a constant or near constant basis.  Indeed, the evidence 
of record weighs against such a finding.  In the March 2002 
VA examination report, the examiner notes that the veteran is 
not currently using medication.  A June 2003 VA treatment 
note records that the veteran should use a topical steroid 
daily for two weeks, then reduce his use to three times a 
week, as needed.  

However, the July 2005 and April 2006 VA examination reports, 
as well as the November 2007 addendum document that the 
veteran has been using a number of medications on a daily 
basis, including several topical steroids, since March 2005.  
Thus, the Board finds that a 60 percent disability rating 
under Diagnostic Code 7806 is warranted from March 2005 to 
the present for the veteran's service connected chronic 
dermatitis.  

Prior to March 2005, a disability rating in excess of 30 
percent for the veteran's service connected dermatitis is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Bilateral Hearing Loss

The veteran is seeking an initial compensable rating for 
service connected bilateral hearing loss.  The veteran was 
granted service connection for right ear hearing loss in a 
March 2001 rating decision and assigned an initial non-
compensable (0 percent) evaluation.  Entitlement to service 
connection for left ear hearing loss was denied.  The veteran 
did not appeal the March 2001 rating decision and, thus, the 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

The veteran filed a request to reopen his hearing loss claim 
for both ears in November 2002.  The request was treated as a 
claim for an increased rating for his service connected right 
ear hearing loss, which was denied in an April 2004 rating 
decision.  However, the veteran failed to present any new and 
material evidence to reopen his claim for service connection 
for left ear hearing loss.  He again filed a claim to reopen 
in December 2005 and in May 2006 presented new and material 
evidence showing both in service hearing loss and current 
hearing loss.  Entitlement to service connection for left ear 
hearing loss was granted in a January 2008 rating decision 
and assigned a non-compensable rating.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA audiological testing from July 
2005 and June 2007.  The July 2005 audiology consultation 
yielded test results of pure tone thresholds in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 15, 10, 25, 
and 45 decibels, respectively, for an average over the four 
frequencies of interest of 24 decibels.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 10, 10, 15, and 45 decibels, respectively, 
with an average over the four frequencies of interest of 20 
decibels.  Speech discrimination scores were 100 percent in 
both ears.  These results show that the veteran does not have 
exceptional hearing impairment as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2005 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating.  A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

The June 2007 VA examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 5, 10, 15, 25, and 35 decibels, 
respectively, for an average over the four frequencies of 
interest of 21 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
10, 5, 15, 15, and 45 decibels, respectively, with an average 
over the four frequencies of interest of 20 decibels.  Speech 
audiometry test results revealed speech recognition ability 
of 94 percent in the right ear and 100 percent in the left 
ear.  These results show that the veteran does not have 
exceptional hearing impairment as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2007 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating. A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for the 
veteran's left ear hearing loss.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the veteran in June 2005 that informed 
him of what evidence was required to substantiate his claim 
and of the veteran's and VA's respective duties for obtaining 
evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates and in June 
2008 the RO sent the veteran a letter complying with Vazquez-
Flores.  However, notice in this case was not provided to the 
veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the June 2005, March 2006, and June 2008 letters 
were not sent before the initial RO decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of four supplemental statements 
of the case and two rating decisions, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in March 2002, 
July 2005, April 2006, June 2007, and November 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 30 percent 
for service connected chronic dermatitis from January 2002 to 
March 2005 is denied.

A disability rating of 60 percent for service connected 
chronic dermatitis is granted from March 2005 to the present.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


